DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          GERSON JUAREZ,
                             Appellant,

                                    v.

                    JULIE JONES, SECRETARY of
              FLORIDA DEPARTMENT OF CORRECTIONS,
                             Appellee.

                              No. 4D18-1521

                          [November 1, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Okeechobee County; Laurie E. Buchanan,
Judge; L.T. Case No. 472018CA000060A.

  Gerson Juarez, Okeechobee, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., MAY and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.